DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a correction to Notice of Allowance sent on 9/29/2021.
Specification has been amended in this action.
Claim 10 has been amended in this action.
Claims 1-3, 5-10, and 12 are pending.
Claims 1-3, 5-10, and 12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Serbin (Reg. No. 43,912) on 10/19/2021.

Amendment to the Specification:
The Specification have been amended as following:
1. Replace paragraph [00092] as following 
[00092] Although the present invention can operate with any object-oriented programming language, in one preferred embodiment, the present invention will be 
1995, and the contents of which are hereby incorporated in full by reference 
Javascript. 

2. Delete pages 46-76 from the Specification.

Amendment to the Claims:
	Claim 10 has been replaced as following:
10. (Currently Amended) The computer system of claim 8, wherein the instruction in the first object-oriented computer language is an instruction for storing a data structure D at an unspent memory location OUT on the decentralized computer network, the data structure D further including a data structure D', wherein the data structure D' further includes a data structure D”, and 
(a) wherein the local computer is configured to receive a request to store the data structure D at the unspent memory location OUT on the decentralized computer network; 
(b) wherein the local computer is configured to create a request TX to the decentralized computer network, to spend the unspent memory location OUT, and to generate a new unspent memory location OUT' on the decentralized computer network;
is configured to enable signing and broadcasting the request TX to the decentralized computer network; 
(d) wherein the decentralized computer network is configured to receive the request TX; 
(e) wherein the decentralized computer network is configured to enable determining validity of the request TX according to a protocol of the decentralized computer network; and 
(f) if the request TX is determined to be valid,
(i) the decentralized computer network further configured to spend the unspent memory location OUT on the decentralized computer network and to generate the new unspent memory locations OUT' on the decentralized computer network; and 
(ii) wherein the computer system is configured to repeating operations (a) through (f)(i) above while using the data structure D' in place of the data structure D and while using the memory location OUT' in place of the memory location OUT. 

/ANNA C DENG/Primary Examiner, Art Unit 2191